DETAILED ACTION

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 08/25/2021 has been reviewed by the examiner in view of prior art of records Nishimura (US 2016/0162255 A1), and the prior art of records Nishimura fails to teach the cited claim limitations of “a respective orientation of each of the plurality of speakers; and differentially adjust an each respective audio profile of each of the plurality of speakers based on the detected respective orientation of each of the plurality of speakers”. Prior art Nishimura teaches an electronic device includes a body and a display attached to the body configured to rotate between different states, wherein the electronic device is placed in multiple configurations. An angle sensor measures an angle between a front surface and the display of the electronic device. A first sensor detects a configuration of the electronic device being placed. A processor corrects digital audio data based on the angle measured by the angle sensor and the configuration detected by the first sensor. Speakers output sound corresponding to the corrected digital audio data. However, prior art Nishimura fails to teach the cited claim limitations of “a respective orientation of each of the plurality of speakers; and differentially adjust an each respective audio profile of each of the plurality of speakers based on the detected respective orientation of each of the plurality of speakers”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 28, 2021
/SIMON KING/Primary Examiner, Art Unit 2653